1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10
11   HARDCASTLE SPECIALTIES, INC,                ) Case No.: 1:19-cv-00049 JLT
                                                 )
12                Plaintiff,                     ) ORDER GRANTING MOTION TO DISMISS
                                                 )
13         v.                                    ) (Doc. 15)
14                                               )
     THE WESTERN SURETY COMPANY,
                                                 )
15                                               )
                  Defendant.                     )
16
17         The Court, having considered the Joint Motion of plaintiff, HARDCASTLE SPECIALTIES,

18   INC., and Defendant, THE WESTERN SURETY COMPANY, for an entry of order to dismiss the

19   entire matter with prejudice, and for good cause appearing, ORDERS The entire matter is DISMISSED

20   WITH PREJUDICE with each side bearing its own fees and costs.

21
22   IT IS SO ORDERED.

23      Dated:    September 17, 2019                      /s/ Jennifer L. Thurston
24                                                 UNITED STATES MAGISTRATE JUDGE

25
26
27
28
